DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first side wall on which the second mounting rail is disposed” disclosed in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In line 8 of paragraph [0033], the phrase “the conditioned airflows” will be interpreted as --the conditioned air flows--.
In line 4 of paragraph [0039], the phrase “outdoor the heat exchanger 60” will be interpreted as --the outdoor heat exchanger 60--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electric heating element” in claims 3, 5, 9, 12-14, 16, 18-24, and 26-27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “electric heating element” corresponds to glass-enveloped wires or wire coils as described in paragraph [0056] of the application’s specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, 24, and 27 recite the phrase “and/or” which renders the claims indefinite. This language is indefinite because it’s not clear what is being claimed and what the scope is. No person of ordinary skill in the art would know what “and/or” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the limitations that follow “and/or” will be considered optional.
Regarding claim 5, the claim recites “a fan or blower disposed adjacent an outer surface of the first side wall opposing an inner surface of the first side wall on which the second mounting rail is disposed, wherein the fan or blower is configured to direct an airflow through the airflow inlet and toward an electric heating element of the heating element assembly.” which renders the claim indefinite because it is unclear how the second mounting rail is disposed on the first side wall. The specification and figures fail to illustrate this type of configuration. For examination purposes, the claim will be interpreted as --a fan or blower disposed adjacent an outer surface of the first side wall opposing an inner surface of the first side wall, wherein the fan or blower is configured to direct an airflow through the airflow inlet and toward an electric heating element of the heating element assembly--.
Claims 2-15, 17-23, and 25-26 are rejected due to dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (KR20010104978A, herein after referred to as Park).
Regarding claim 24, Park teaches an electric heater (electric heater 61 Fig. 4) for a heating, ventilation, air conditioning (HVAC) unit (air conditioner Fig. 4), comprising: a first mounting rail (see below annotated Fig. of Park) configured to be mounted on a first side wall (see below annotated Fig. of Park) of an electric heater housing (see below annotated Fig. of Park) of the HVAC unit; a second mounting rail (see below annotated Fig. of Park) configured to be mounted on a second side wall (see below annotated Fig. of Park) of the electric heater housing; and a heating element assembly (electric heater 61 Fig. 4) coupled to the first mounting rail and the second mounting rail and having a planar heating interface (see below annotated Fig. of Park) formed by a heating element (see below annotated Fig. of Park) of the heating assembly, wherein the planar heating interface is configured to form an oblique angle (paragraph [022] and Fig. 4) with the first side wall and the second side wall of the HVAC unit.

    PNG
    media_image1.png
    540
    926
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US20140041401A1) in view of Zhou et al. (US20200025395A1, herein after referred to as Zhou).
Regarding claim 1, Douglas teaches a heating, ventilation, air conditioning (HVAC) unit (air conditioning system 600 Fig. 7), comprising: a heater housing (see below annotated Fig. of Douglas) having a first side wall (see below annotated Fig. of Douglas), a second side wall (see below annotated Fig. of Douglas) opposing the first side wall, and a ceiling (see below annotated Fig. of Douglas) extending between the first side wall and the second side wall.

    PNG
    media_image2.png
    495
    752
    media_image2.png
    Greyscale

Douglas teaches the invention as described above but fails to explicitly teach a first mounting rail disposed across the first side wall at a first distance from the ceiling, and a second mounting rail disposed across the second side wall at a second distance from the ceiling, wherein the first distance is greater than the second distance; and a heating element assembly coupled to the first and second mounting rails and having a planar heating interface extending from the first mounting rail to the second mounting rail.
However, Zhou teaches a first mounting rail (rail 53 Fig. 4B) disposed across the first side wall (it is understood that rail 53 which is attached to the left and right sides of the cabinet, see paragraph [0056], is disposed across first side 11)  at a first distance (see below annotated Fig. of Zhou) from the ceiling, and a second mounting rail (rail 70 Fig. 4B) disposed across the second side wall (it is understood that rail 70 which is attached to sides 14 and 15, see paragraph [0047], is disposed across third side 13) at a second distance (see below annotated Fig. of Zhou) from the ceiling, wherein the first distance is greater than the second distance (see below annotated Fig. of Zhou); and a heating element assembly (heat exchanger 27 Fig. 3 and paragraph [0043]) coupled to the first and second mounting rails (Fig. 4B) and having a planar heating interface (see below annotated Fig. of Zhou) extending from the first mounting rail to the second mounting rail (see below annotated Fig. of Zhou) so that the major surface of the heater faces the airflow that travels into the cabinet (paragraph [0019]).

    PNG
    media_image3.png
    765
    1000
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the HVAC of Douglas to include a first mounting rail disposed across the first side wall at a first distance from the ceiling, and a second mounting rail disposed across the second side wall at a second distance from the ceiling, wherein the first distance is greater than the second distance; and a heating element assembly coupled to the first and second mounting rails and having a planar heating interface extending from the first mounting rail to the second mounting rail in view of the teachings of Zhou so that the major surface of the heater faces the airflow that travels into the cabinet.
Regarding claim 2, the combined teachings teach comprising a rooftop unit (RTU) (air conditioning system 600 Fig. 6 of Douglas) having the heater housing (see above annotated Fig. Douglas), the first mounting rail (rail 53 Fig. 4B of Zhou), the second mounting rail (rail 70 Fig. 4B of Zhou), and the heating element assembly (heat exchanger 27 Fig. 3 and paragraph [0043] of Zhou).
Regarding claim 4, the combined teachings teach comprising an airflow inlet (inlet opening 115 Fig. 1 of Zhou) disposed in the first side wall (first side 11 Fig. 1 of Zhou).
The combined teachings teach the invention as described above but fail to explicitly teach the airflow inlet disposed between the first mounting rail and the ceiling.
However, Applicant has not disclosed that having the airflow inlet disposed between the first mounting rail and the ceiling does anything more than produce the predictable result of providing air to the heater. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the HVAC of the combined teachings and meet the claimed limitations in order to provide the predictable results of providing air to the heater.
Regarding claim 6, the combined teachings teach wherein the heater housing includes a bottom discharge airflow outlet (see below annotated Fig. of Douglas) formed in a bottom wall (see below annotated Fig. of Douglas) disposed opposite the ceiling (see below annotated Fig. of Douglas) and between the first side wall and the second side wall (see below annotated Fig. of Douglas).

    PNG
    media_image4.png
    524
    752
    media_image4.png
    Greyscale

Claims 3, 7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Zhou and in further view of Braver (US4169500).
Regarding claim 3, the combined teachings teach the invention as described above but fail to explicitly teach wherein the heating element assembly includes a first electric heating element, a second electric heating element, and a midsection disposed between the first heating element and the second heating element.
However, Braver teaches wherein the heating element assembly (first and second auxiliary heaters 210 and 220 Fig. 3) includes a first electric heating element (resistance wire coil 212 Fig. 3), a second electric heating element (resistance wire coil 222 Fig. 3), and a midsection (riser duct 44 Fig. 3) disposed between the first heating element and the second heating element (Fig. 3) to augment the operation of the heat exchangers (Col. 10 lines 3-6).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the HVAC of the combined teachings to include a heating element assembly that includes a first electric heating element, a second electric heating element, and a midsection disposed between the first heating element and the second heating element in view of the teachings of Braver to augment the operation of the heat exchangers.
Regarding claim 7, the combined teachings teach the invention as described above but fail to explicitly teach wherein the heater housing includes a side discharge outlet disposed in an end wall extending between the ceiling and a bottom wall of the heater housing.
However, Braver teaches wherein the heater housing includes a side discharge outlet (outlet grille 180’ Fig. 3 and Col. 9 lines 8-9) disposed in an end wall (access side 32 Fig. 3) extending between the ceiling and a bottom wall (see below annotated Fig. of Braver) of the heater housing so that air can exit into the room area being conditioned (Col. 12 lines 36-40).

    PNG
    media_image5.png
    462
    977
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the HVAC of the combined teachings to include a heater housing that includes a side discharge outlet disposed in an end wall extending between the ceiling and a bottom wall of the heater housing in view of the teachings of Braver so that air can exit into the room area being conditioned.
Regarding claim 12, the combined teachings teach the invention as described above but fail to explicitly teach wherein the heating element assembly includes a first heating element and a second heating element, and wherein the first side wall includes a first airflow inlet aligned with the first heating element and a second airflow inlet aligned with the second heating element.
However, Braver teaches wherein the heating element assembly (first and second auxiliary heaters 210 and 220 Fig. 3) includes a first heating element (resistance wire coil 212 Fig. 3) and a second heating element (resistance wire coil 222 Fig. 3), and wherein the first side wall (first and second mid-panels 60 and 70 Fig. 3) includes a first airflow inlet (outlet of blower 80 Fig. 1) aligned with the first heating element (Fig. 3) and a second airflow inlet (outlet of blower 90 Fig. 1) aligned with the second heating element (Fig. 3) to augment the operation of the heat exchangers (Col. 10 lines 3-6).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the HVAC of the combined teachings to include a heating element assembly includes a first heating element and a second heating element, and wherein the first side wall includes a first airflow inlet aligned with the first heating element and a second airflow inlet aligned with the second heating element in view of the teachings of Braver to augment the operation of the heat exchangers.
Regarding claim 13, the combined teachings teach comprising a partition (see below annotated Fig. of Braver) coupled to the first side wall (first and second mid-panels 60 and 70 Fig. 3 of Braver), wherein the partition is disposed between the first heating element and the second heating element (see below annotated of Braver).

    PNG
    media_image6.png
    513
    1101
    media_image6.png
    Greyscale

Regarding claim 14, the combined teachings teach wherein the heating element assembly includes a midsection (see below annotated Fig. of Braver) disposed between the first heating element and the second heating element (see below annotated Fig. of Braver), wherein the partition is a first partition (see below annotated Fig. of Braver) disposed between the first heating element and the midsection (see below annotated Fig. of Braver), and wherein the HVAC unit (air conditioning apparatus 10 Fig. 1 of Braver) comprises a second partition (see below annotated Fig. of Braver) disposed between the second heating element and the midsection (see below annotated Fig. of Braver).

    PNG
    media_image7.png
    509
    1097
    media_image7.png
    Greyscale

Regarding claim 15, the combined teachings teach wherein the planar heating interface (see below annotated Fig. of Zhou) forms an angle (paragraph [0047] of Zhou) relative to the first side wall, and wherein the angle is between 20 and 70 degrees (paragraph [0047] of Zhou).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Zhou and in further view of Dussault et al. (US4841733, herein after referred to as Dussault).
Regarding claim 5, the combined teachings teach the invention as described above but fail to explicitly teach comprising a fan disposed adjacent an outer surface of the first side wall opposing an inner surface of the first side wall, wherein the fan is configured to direct an airflow through the airflow inlet and toward an electric heating element of the heating element assembly.
However, Dussault teaches comprising a fan (supply fan 48 Fig. 1) disposed adjacent an outer surface (see below annotated Fig. of Dussault) of the first side wall opposing an inner surface (see below annotated Fig. of Dussault) of the first side wall, wherein the fan is configured to direct an airflow (Col. 10 lines14-18) through the airflow inlet (intake damper 42 Fig. 1) and toward an electric heating element (reheat coil 50 Fig. 1) of the heating element assembly (it is understood that the assembly includes the heating coil and casing of reheat coil 50) to discharge the air back into the defined environment (Col. 3 lines 29-30).

    PNG
    media_image8.png
    552
    1292
    media_image8.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the HVAC of the combined teachings to include a fan disposed adjacent an outer surface of the first side wall opposing an inner surface of the first side wall, wherein the fan is configured to direct an airflow through the airflow inlet and toward an electric heating element of the heating element assembly in view of the teachings of Dussault to discharge the air back into the defined environment.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Zhou and in further view of Eom et al. (US20050109053A1, herein after referred to as Eom).
Regarding claim 8, the combined teachings teach the invention as described above but fail to explicitly teach comprising a divider wall coupled to the heating element assembly and disposed within the heater housing.
However, Eom teaches comprising a divider wall (support plate 362 Fig. 2 and front plate 354 Fig. 3) coupled to the heating element assembly (electric heater 360 Fig. 3) and disposed within the heater housing (see below annotated Fig. of Eom) to complete the installation of the electric heater (paragraph [0072]).

    PNG
    media_image9.png
    436
    839
    media_image9.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the HVAC of the combined teachings to include a divider wall coupled to the heating element assembly and disposed within the heater housing in view of the teachings of Eom to complete the installation of the electric heater.
Regarding claim 9, the combined teachings teach wherein the planar heating interface (see below annotated Figs. of Eom) extends from a first surface (see below annotated Figs. of Eom) of the divider wall, a control box (see below annotated Figs. of Eom) extends from a second surface (see below annotated Figs. of Eom) of the divider wall opposing the first surface of the divider wall (see below annotated Figs. of Eom), and the control box is electrically coupled (power transformer 372 and board 374 are located inside the control box of Eom) to electric heating elements of the heating element assembly (see below annotated Figs. of Eom).

    PNG
    media_image10.png
    305
    683
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    436
    718
    media_image11.png
    Greyscale

The combined teachings teach the invention as described above but fail to explicitly teach a divider wall cut-out.
However, the combined teachings teach a control box (see above annotated Fig. of Eom) that is electrically coupled to electric elements (power transformer 372 and board 374 Fig. 2 of Eom) located on the other side of a divider wall (see above annotated Fig. of Eom). Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the divider wall taught by the combined teachings and include a cut-out on the divider wall to allow the electric wires to pass through.
Regarding claim 10, the combined teachings teach wherein the heater housing includes an end wall (side panel 130 Fig. 3 of Eom) disposed adjacent to the divider wall and extending between the first side wall (front panel 110 Fig. 3 of Eom) and the second side wall (rear panel 140 Fig. 3 of Eom), and the control box is disposed between the divider wall and the end wall of the heater housing (see below annotated Fig. of Eom).

    PNG
    media_image12.png
    436
    805
    media_image12.png
    Greyscale

Regarding claim 11, the combined teachings teach the invention as described above but fail to explicitly teach wherein the heating element assembly is configured to slidingly engage.
However, Eom teaches wherein the heating element assembly (electric heater 360 Fig. 3) is configured to slidingly engage (it is understood that heater 360 slides into guide member 350 see Fig. 3) for installation.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the HVAC of the combined teachings to include a heating element assembly configured to slidingly engage in view of the teachings of Eom for installation.
The combined teachings teach the invention as described above but fail to explicitly teach the heating element assembly is configured to engage with the first mounting rail and the second mounting rail. 
However, it is understood, claim 11 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Park et al. (KR20010104978A, herein after referred to as Park).
Regarding claim 16, Douglas teaches a heating, ventilation, air conditioning (HVAC) unit (air conditioning system 600 Fig. 7), comprising: an electric heater housing (see below annotated Fig. of Douglas) having a side wall (see below annotated Fig. of Douglas), an opposing side wall (see below annotated Fig. of Douglas), and a ceiling (see below annotated Fig. of Douglas) extending between the side wall and the opposing side wall, and an electric heater (heating coils 666 Fig. 7).

    PNG
    media_image13.png
    495
    746
    media_image13.png
    Greyscale

Douglas teaches the invention as described above but fails to explicitly teach the electric heater disposed in the electric heater housing and having a planar heating interface formed by a heating element of the electric heater, wherein the planar heating interface extends between the side wall and the opposing side wall and forms an oblique angle relative to the side wall.
However, Park teaches the electric heater (electric heater 61 Fig. 4) disposed in the electric heater housing (see below annotated Fig. of Park) and having a planar heating interface (see below annotated Fig. of Park) formed by a heating element (see below annotated Fig. of Park) of the electric heater, wherein the planar heating interface extends between the side wall and the opposing side wall (see below annotated Fig. of Park) and forms an oblique angle (paragraph [022] and Fig. 4) relative to the side wall to avoid the generation of a vortex in the flow of air (paragraph [032]).

    PNG
    media_image14.png
    540
    918
    media_image14.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the HVAC of Douglas to include an electric heater disposed in the electric heater housing and having a planar heating interface formed by a heating element of the electric heater, wherein the planar heating interface extends between the side wall and the opposing side wall and forms an oblique angle relative to the side wall in view of the teachings of Park to avoid the generation of a vortex in the flow of air.
Regarding claim 17, the combined teachings teach comprising a rooftop unit (RTU) (paragraph [0085] of Douglas) having the electrical heater housing and the electric heater disposed in the electrical heater housing (Fig. 7 of Douglas).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Park and in further view of Zhou.
Regarding claim 18, the combined teachings teach the invention as described above but fail to explicitly teach comprising: a first mounting rail disposed on the side wall at a first distance from the ceiling; and a second mounting rail disposed on the opposing side wall at a second distance from the ceiling, wherein the first distance is greater than the second distance, and wherein the heating element is coupled to the first mounting rail and the second mounting rail.
However, Zhou teaches comprising: a first mounting rail (rail 53 Fig. 4B) disposed on the side wall at a first distance (see below annotated Fig. of Zhou) from the ceiling; and a second mounting rail (rail 70 Fig. 4B) disposed on the opposing side wall at a second distance (see below annotated Fig. of Zhou) from the ceiling, wherein the first distance is greater than the second distance (see below annotated Fig. of Zhou), and wherein the heating element (heat exchanger 27 Fig. 3 and paragraph [0043]) is coupled to the first mounting rail and the second mounting rail (see below annotated Fig. of Zhou) so that the major surface of the heater faces the airflow that travels into the cabinet (paragraph [0019]).

    PNG
    media_image15.png
    765
    1000
    media_image15.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the HVAC of the combined teachings to include a first mounting rail disposed on the side wall at a first distance from the ceiling; and a second mounting rail disposed on the opposing side wall at a second distance from the ceiling, wherein the first distance is greater than the second distance, and wherein the heating element is coupled to the first mounting rail and the second mounting rail in view of the teachings of Zhou so that the major surface of the heater faces the airflow that travels into the cabinet.
Claims 19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Park and in further view of Braver.
Regarding claim 19, the combined teachings teach the invention as described above but fail to explicitly teach wherein the planar heating interface is formed by an additional heating element of the electric heater and a midsection extending between the heating element and the additional heating element.
However, Braver teaches wherein the planar heating interface (see below annotated Fig. of Braver) is formed by an additional heating element (resistance wire coil 222 Fig. 3) of the electric heater (see below annotated Fig. of Braver) and a midsection (see below annotated Fig. of Braver) extending between the heating element and the additional heating element (see below annotated Fig. of Braver) to increase the amount of heated air.

    PNG
    media_image16.png
    519
    1094
    media_image16.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the HVAC of the combined teachings to include a planar heating interface formed by an additional heating element of the electric heater and a midsection extending between the heating element and the additional heating element in view of the teachings of Braver to increase the amount of heated air.
Regarding claim 22, the combined teachings teach the invention as described above but fail to explicitly teach comprising: an additional heating element of the electric heater and a midsection disposed between the heating element and the additional heating element, wherein the heating element, the midsection, and the additional heating element form a heating element assembly having the planar heating interface; and an airflow inlet and an additional airflow inlet, wherein the airflow inlet is aligned with the heating element and the additional airflow inlet is aligned with the additional heating element.
However, Braver teaches comprising: an additional heating element (resistance wire coil 222 Fig. 3) of the electric heater (see below annotated Fig. of Braver) and a midsection (see below annotated Fig. of Braver) disposed between the heating element (resistance wire coil 212 Fig. 3) and the additional heating element, wherein the heating element, the midsection, and the additional heating element form a heating element assembly (see below annotated Fig. of Braver) having the planar heating interface (see below annotated Fig. of Braver); and an airflow inlet (outlet of blower 80 Fig. 3) and an additional airflow inlet (outlet of blower 90 Fig. 3), wherein the airflow inlet is aligned with the heating element and the additional airflow inlet is aligned with the additional heating element (Fig. 3) to allow for the air to be heated.

    PNG
    media_image17.png
    496
    867
    media_image17.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the HVAC of the combined teachings to include an additional heating element of the electric heater and a midsection disposed between the heating element and the additional heating element, wherein the heating element, the midsection, and the additional heating element form a heating element assembly having the planar heating interface; and an airflow inlet and an additional airflow inlet, wherein the airflow inlet is aligned with the heating element and the additional airflow inlet is aligned with the additional heating element in view of the teachings of Braver to allow for the air to be heated.
The combined teachings teach the invention as described above but fails to explicitly teach the additional airflow inlet formed in the side wall.
However, Applicant has not disclosed that having the additional airflow inlet formed in the side wall does anything more than produce the predictable result of providing air to the heater. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the electric heater of the combined teachings and meet the claimed limitations in order to provide the predictable results of providing air to the heater.
Regarding claim 23, the combined teachings teach comprising: a blower (blower 80 Fig. 3 of Braver) aligned with the airflow inlet and the heating element (Fig. 3 of Braver); and an additional blower (blower 90 Fig. 3 of Braver) aligned with the additional airflow inlet and the additional heating element (Fig. 3 of Braver).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Park and in further view of Dussault.
Regarding claim 20, the combined teachings teach the invention as described above but fail to explicitly teach comprising an airflow inlet disposed in the side wall of the electric heater housing and aligned with the heating element of the electric heater.
However, Dussault teaches comprising an airflow inlet (intake damper 42 Fig. 1) disposed in the side wall of the electric heater housing (plenum 40 Fig. 1) and aligned with the heating element of the electric heater (it is understood that the coil of heater coil 50 is the heating element and the entire heater coil 50 assembly is the electric heater and they are both aligned with intake damper 42 see Fig. 1) to heat the flowing air.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the HVAC of the combined teachings to include an airflow inlet disposed in the side wall of the electric heater housing and aligned with the heating element of the electric heater in view of the teachings of Dussault to heat the flowing air.
Regarding claim 21, the combined teachings teach comprising a blower (supply fan 48 Fig. 1 of Dussault) aligned with the airflow inlet (Fig. 1 of Dussault) and configured to force an airflow (Col. 10 lines14-15 of Dussault) through the airflow inlet, over and through the heating element (Col. 10 lines 14-19 of Dussault), and into a hot air cavity (see below annotated Fig. of Dussault) of the electric heater housing, wherein the hot air cavity is fluidly coupled to a side discharge airflow outlet (intake 54 Fig. 1 of Dussault)formed in an end wall (see below annotated Fig. of Dussault) of the electric heater housing.

    PNG
    media_image18.png
    509
    732
    media_image18.png
    Greyscale

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over park in view of Zhou.
Regarding claim 25, Park teaches the invention as described above but fails to explicitly teach wherein the first mounting rail is configured to be mounted at a first distance from a ceiling of the electric heater housing, the second mounting rail is configured to be mounted at a second distance from the ceiling of the electric heater housing, and the first distance is greater than the second distance.
However, Zhou teaches wherein the first mounting rail (rail 53 Fig. 4B) is configured to be mounted at a first distance (see below annotated Fig. of Zhou) from a ceiling (see below annotated Fig. of Zhou) of the electric heater housing, the second mounting rail (rail 70 Fig. 4B) is configured to be mounted at a second distance (see below annotated Fig. of Zhou) from the ceiling of the electric heater housing, and the first distance is greater than the second distance (see below annotated Fig. of Zhou) so that the major surface of the heater faces the airflow that travels into the cabinet (paragraph [0019]) .

    PNG
    media_image19.png
    544
    711
    media_image19.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the electric heater of Park to include a first mounting rail configured to be mounted at a first distance from a ceiling of the electric heater housing, the second mounting rail is configured to be mounted at a second distance from the ceiling of the electric heater housing, and the first distance is greater than the second distance in view of the teachings of Zhou so that the major surface of the heater faces the airflow that travels into the cabinet.
The combined teachings teach the invention as described above but fails to explicitly teach the first mounting rail is configured to be mounted on the first side wall and the second mounting rail is configured to be mounted on the second side wall.
However, Applicant has not disclosed that having the first mounting rail is configured to be mounted on the first side wall and the second mounting rail is configured to be mounted on the second side wall does anything more than produce the predictable result of having a slanted heater. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the heater of the combined teachings and meet the claimed limitations in order to provide the predictable results of providing a slanted heater.
Further, it is understood, claim 25 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over park in view of Braver.
Regarding claim 26, the combined teachings teach the invention as described above but fail to explicitly teach wherein the heating element assembly includes an additional heating element and a midsection disposed between the heating element and the additional heating element, and wherein the planar heating interface is formed by the heating element, the midsection, and the additional heating element.
However, Braver teaches wherein the heating element assembly (see below annotated Fig. of Braver) includes an additional heating element (resistance wire coil 222 Fig. 3) and a midsection (see below annotated Fig. of Braver) disposed between the heating element (resistance wire coil 212 Fig. 3) and the additional heating element (see below annotated Fig. of Braver), and wherein the planar heating interface (see below annotated Fig. of Braver)is formed by the heating element, the midsection, and the additional heating element (see below annotated Fig. of Braver) to increase the amount of heated air.

    PNG
    media_image20.png
    456
    797
    media_image20.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the electric heater of the combined teachings to include a heating element assembly that includes an additional heating element and a midsection disposed between the heating element and the additional heating element, and wherein the planar heating interface is formed by the heating element, the midsection, and the additional heating element in view of the teachings of Braver to increase the amount of heated air.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over park in view of Eom.
Regarding claim 27, the combined teachings teach the invention as described above but fail to explicitly teach comprising a divider wall having a first surface on which a control box of the electric heater is coupled, a second surface opposite to the first surface and from which the heating element assembly extends.
However, Eom teaches comprising a divider wall (support plate 362 Fig. 2 and front plate 354 Fig. 3) having a first surface (see below annotated Fig. of Eom) on which a control box (see below annotated Fig. of Eom) of the electric heater (electric heater 360 Fig. 3) is coupled, a second surface (see below annotated Fig. of Eom) opposite to the first surface and from which the heating element assembly (see below annotated Fig. of Eom) extends to complete the installation of the electric heater (paragraph [0072]).

    PNG
    media_image21.png
    436
    718
    media_image21.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the electric heater of the combined teachings to include a divider wall having a first surface on which a control box of the electric heater is coupled, a second surface opposite to the first surface and from which the heating element assembly extends in view of the teachings of Eom to complete the installation of the electric heater.
The combined teachings teach the invention as described above but fail to explicitly teach a cut-out configured to enable electric coupling between control and power circuitry of the control box and the heating element.
However, the combined teachings teach a control box (see above annotated Fig. of Eom) that is electrically coupled to electric elements (power transformer 372 and board 374 Fig. 2 of Eom) located on the other side of a divider wall (see above annotated Fig. of Eom). Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the divider wall taught by the combined teachings and include a cut-out on the divider wall to allow the electric wires to pass through.
Further, it is understood, claim 27 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763